UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-01403) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: January 31, 2010 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/10 (Unaudited) COMMON STOCKS (98.8%)(a) Shares Value Aerospace and defense (3.7%) BAE Systems PLC (United Kingdom) 1,780,415 $10,023,994 Bombardier, Inc. (Canada) 699,000 3,295,566 L-3 Communications Holdings, Inc. 243,600 20,301,624 Agriculture (2.6%) Archer Daniels Midland Co. (S) 691,500 20,724,255 Wilmar International, Ltd. (Singapore) 526,000 2,466,093 Airlines (1.8%) Qantas Airways, Ltd. (Australia) 1,769,474 4,449,406 Singapore Airlines, Ltd. (Singapore) 1,174,000 11,542,886 Automotive (2.5%) Magna International, Inc. Class A (Canada) 281,000 15,461,572 Nissan Motor Co., Ltd. (Japan) (NON) 545,200 4,445,189 Oshkosh Corp. 67,800 2,445,546 Banking (6.5%) Bank of China Ltd. (China) 14,096,000 6,808,692 DBS Group Holdings, Ltd. (Singapore) 706,000 7,172,510 National Bank of Greece SA (Greece) (NON) 291,760 6,322,407 State Street Corp. 384,300 16,478,784 Sumitomo Mitsui Financial Group, Inc. 144A (Japan) 76,800 2,497,042 Wells Fargo & Co. 672,600 19,122,018 Basic materials (1.4%) Antofagasta PLC (United Kingdom) 522,135 7,303,645 Sumitomo Metal Mining Co., Ltd. (Japan) 385,000 5,382,408 Biotechnology (1.1%) Amgen, Inc. (NON) 137,597 8,046,673 Sinovac Biotech, Ltd. (China) (NON) 297,000 1,782,000 Broadcasting (1.5%) Liberty Media-Starz Ser. A (NON) 79,600 3,733,240 Mediaset SpA (Italy) 1,300,290 9,846,239 Cable television (2.1%) Comcast Corp. Class A 253,700 4,016,071 DISH Network Corp. Class A 180,600 3,297,756 Time Warner Cable, Inc. (S) 265,600 11,577,504 Chemicals (2.8%) Ashland, Inc. 465,200 18,798,732 Cabot Corp. 259,200 6,682,176 Commercial and consumer services (0.3%) AerCap Holdings NV (Netherlands) (NON) 233,516 2,043,265 Genesis Lease, Ltd. ADR (Ireland) 57,280 501,200 Computers (2.2%) Western Digital Corp. (NON) 517,200 19,648,428 Conglomerates (2.2%) Mitsubishi Corp. (Japan) 299,700 7,260,927 Mitsui & Co., Ltd. (Japan) 191,300 2,822,772 Noble Group, Ltd. (Hong Kong) 3,271,000 6,702,106 Vivendi SA (France) 130,998 3,391,289 Construction (0.3%) Buzzi Unicem SpA (Italy) 157,500 2,330,546 Consumer goods (1.2%) Colgate-Palmolive Co. 138,800 11,108,164 Electric utilities (1.2%) E.ON AG (Germany) 45,548 1,672,372 RWE AG (Germany) 104,806 9,288,256 Electrical equipment (0.4%) Prysmian SpA (Italy) 182,599 3,325,211 Electronics (8.8%) AU Optronics Corp. (Taiwan) 18,207,000 20,435,207 Compal Electronics, Inc. (Taiwan) 1,997,000 2,788,460 Coretronic Corporation (Taiwan) 3,930,000 5,598,291 Garmin, Ltd. (S) 195,800 6,326,298 Intel Corp. 670,600 13,009,640 Media Tek, Inc. (Taiwan) 427,000 6,951,567 Quanta Computer, Inc. (Taiwan) 2,761,000 5,523,556 Texas Instruments, Inc. 830,400 18,684,000 Energy (oil field) (0.5%) Noble Corp. (Switzerland) 118,900 4,794,048 Engineering and construction (0.4%) Aveng, Ltd. (South Africa) 822,109 3,829,995 Financials (1.3%) Discover Financial Services 609,500 8,337,960 ORIX Corp. (Japan) 47,990 3,615,066 Forest products and packaging (1.7%) Domtar Corp. (Canada) (NON) 141,000 6,848,370 International Paper Co. 361,800 8,288,838 Gaming and lottery (1.0%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 396,912 8,691,101 Health-care services (1.3%) UnitedHealth Group, Inc. 355,100 11,718,300 Homebuilding (0.3%) Daito Trust Construction Co., Ltd. (Japan) 55,700 2,659,433 2,659,433 Insurance (5.1%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 83,600 3,741,936 Aspen Insurance Holdings, Ltd. (Bermuda) 127,900 3,405,977 AXA SA (France) 555,519 11,491,873 PartnerRe, Ltd. 70,900 5,288,431 Zurich Financial Services AG (Switzerland) 102,738 21,774,129 Investment banking/Brokerage (3.3%) Bond Street Holdings, LLC Class A (F)(NON) 138,315 2,766,300 Gartmore Group, Ltd. 144A (United Kingdom) (NON) 1,057,297 3,601,016 Goldman Sachs Group, Inc. (The) 158,100 23,512,632 Machinery (0.5%) Timken Co. 219,200 4,912,272 Metals (3.0%) ArcelorMittal South Africa, Ltd. (South Africa) 165,505 2,283,415 BHP Billiton, Ltd. (Australia) 110,630 3,859,301 Boliden AB (Sweden) 513,150 6,847,713 Eurasian Natural Resources Corp. (United Kingdom) 260,472 3,727,747 Quadra Mining, Ltd. (Canada) (NON) 341,200 4,567,420 Tokyo Steel Manufacturing Co., Ltd. (Japan) 100,300 1,000,000 voestalpine AG (Austria) 127,856 4,440,866 Natural gas utilities (0.2%) UGI Corp. 91,300 2,237,763 Office equipment and supplies (0.8%) Canon, Inc. (Japan) 182,400 7,142,838 Oil and gas (10.2%) BP PLC (United Kingdom) 606,592 5,678,777 Cairn Energy PLC (United Kingdom) (NON) 608,460 3,137,054 Marathon Oil Corp. 277,000 8,257,370 Oil States International, Inc. (NON) (S) 248,100 9,140,004 OMV AG (Austria) 327,767 12,908,820 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,657,335 Royal Dutch Shell PLC Class A (United Kingdom) 1,039,820 29,115,342 StatoilHydro ASA (Norway) 966,450 21,639,775 Pharmaceuticals (9.5%) Astellas Pharma, Inc. (Japan) 100,600 3,722,211 AstraZeneca PLC (United Kingdom) 191,744 8,917,403 Eli Lilly & Co. 448,100 15,773,120 Forest Laboratories, Inc. (NON) 81,900 2,427,516 Johnson & Johnson 184,400 11,591,384 Pfizer, Inc. 1,523,063 28,420,356 Roche Holding AG (Switzerland) 86,659 14,556,792 Publishing (3.1%) R. R. Donnelley & Sons Co. 1,036,400 20,541,448 Yellow Pages Income Fund (Unit) (Canada) (S) 1,480,700 7,271,913 Real estate (1.3%) Hospitality Properties Trust (R) 230,100 5,089,812 HRPT Properties Trust (R) 710,643 4,739,989 Japan Retail Fund Investment Corp. (Japan) (R) 461 2,144,899 Regional Bells (0.5%) Verizon Communications, Inc. 141,500 4,162,930 Retail (0.8%) Barnes & Noble, Inc. (S) 153,800 2,688,424 Marks & Spencer Group PLC (United Kingdom) 769,320 4,278,741 Semiconductor (0.5%) Macronix International (Taiwan) 8,209,159 4,587,630 Shipping (0.7%) D/S Norden (Denmark) 148,186 6,424,007 Software (0.5%) Longtop Financial Technologies Ltd. ADR (China) (NON) (S) 68,000 2,356,880 Oracle Corp. 106,500 2,455,890 Technology services (2.8%) Computer Sciences Corp. (NON) 88,000 4,514,400 Ingram Micro, Inc. Class A (NON) 1,258,100 21,261,890 Telecommunications (0.3%) Telecity Group PLC (United Kingdom) (NON) 452,310 2,828,546 Telephone (3.4%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 375,400 15,844,400 Qwest Communications International, Inc. 3,676,800 15,479,328 Tobacco (3.1%) Altria Group, Inc. 421,500 8,370,990 Philip Morris International, Inc. 423,900 19,291,689 Utilities (other) (0.1%) China Longyuan Power Group Corp. 144A (China) (NON) 579,000 715,957 Total common stocks (cost $920,602,060) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 3.375%, June 30, 2013 (i) $30,000 $31,873 Total U.S. treasury obligations (cost $31,873) SHORT-TERM INVESTMENTS (4.6%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 12,625,967 $12,625,967 Short-term investments held as collateral for loaned securities with yields ranging from 0.08% to 0.27% and due dates ranging from February 1, 2010 to March 23, 2010 (d) $26,636,363 26,634,461 SSgA Prime Money Market Fund (i) 49,000 49,000 U.S. Treasury Bills for an effective yield of zero %, May 13, 2010 (i) 100,000 99,980 U.S. Treasury Bills for effective yields ranging from 0.36% to 0.39%, November 18, 2010 (SEGSF) 482,000 480,459 U.S. Treasury Bills for effective yields ranging from 0.37% to 0.44%, April 1, 2010 (SEGSF) 1,155,000 1,154,112 U.S. Treasury Bills for effective yields ranging from 0.38% to 0.40%, February 11, 2010 (SEGSF) 310,000 309,966 Total short-term investments (cost $41,354,131) TOTAL INVESTMENTS Total investments (cost $961,988,064) (b) FORWARD CURRENCY CONTRACTS TO BUY at 1/31/10 (aggregate face value $181,769,250) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $32,743,634 $33,703,280 2/22/10 $(959,646) British Pound 16,309,662 16,438,034 2/22/10 (128,372) Canadian Dollar 14,784,850 15,199,727 2/22/10 (414,877) Euro 57,666,601 59,811,864 2/22/10 (2,145,263) Hong Kong Dollar 5,161,859 5,167,961 2/22/10 (6,102) Japanese Yen 36,147,617 35,663,158 2/22/10 484,459 Norwegian Krone 2,227,883 2,312,155 2/22/10 (84,272) Swedish Krona 7,972,444 8,306,289 2/22/10 (333,845) Swiss Franc 5,027,160 5,166,782 2/22/10 (139,622) Total FORWARD CURRENCY CONTRACTS TO SELL at 1/31/10 (aggregate face value $82,892,104) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $6,160,826 $6,341,759 2/22/10 $180,933 British Pound 5,656,278 5,698,256 2/22/10 41,978 Canadian Dollar 2,260,107 2,322,726 2/22/10 62,619 Danish Krone 3,262,031 3,394,930 2/22/10 132,899 Euro 1,663,858 1,730,371 2/22/10 66,513 Hong Kong Dollar 3,006,029 3,004,281 2/22/10 (1,748) Japanese Yen 155,884 153,456 2/22/10 (2,428) Norwegian Krone 22,039,449 22,869,137 2/22/10 829,688 Singapore Dollar 23,657,780 23,826,199 2/22/10 168,419 Swedish Krona 3,506,906 3,653,578 2/22/10 146,672 Swiss Franc 9,632,962 9,897,411 2/22/10 264,449 Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $902,367,484. (b) The aggregate identified cost on a tax basis is $961,188,848, resulting in gross unrealized appreciation and depreciation of $67,851,501 and $96,841,186, respectively, or net unrealized depreciation of $28,989,685. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at January 31, 2010. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2010, the value of securities loaned amounted to $25,419,336. The fund received cash collateral of $26,634,461 which is pooled with collateral of other Putnam funds into 38 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,480 for the period ended January 31, 2010. During the period ended January 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $110,687,998 and $98,551,281, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. On January 31, 2010, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at January 31, 2010. At January 31, 2010, liquid assets totaling $5,370,280 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at January 31, 2010 (as a percentage of Portfolio Value): United States 51.8% United Kingdom 8.7 Japan 6.5 Taiwan 5.1 Switzerland 4.5 Canada 4.1 Norway 2.4 Singapore 2.3 Austria 1.9 Italy 1.7 Greece 1.7 France 1.6 China 1.3 Germany 1.2 Australia 0.9 Bermuda 0.8 Sweden 0.8 Hong Kong 0.7 Denmark 0.7 South Africa 0.7 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2010, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended January 31, 2010 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $179,982 at January 31, 2010. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At January 31, 2010, the fund had a net liability position of $2,490,855 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $299,802. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $2,194,515 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The receivable will be offset against the fund's net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $78,617,593 $26,933,932 $ Capital goods 35,652,300 17,179,200 Communication services 54,377,989 2,828,546 Conglomerates 16,785,805 3,391,289 Consumer cyclicals 61,791,230 22,816,081 Consumer staples 38,770,843 Energy 24,848,757 72,479,768 Financials 111,955,748 43,189,425 2,766,300 Health care 83,481,560 23,474,195 Technology 134,142,137 Transportation 15,992,292 6,424,007 Utilities and power 2,953,720 10,960,628 Total common stocks U.S. treasury obligations 31,873 Short-term investments 12,674,967 28,678,978 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of January 31, 2010: Investments in securities: Change in net Net Balance as of unrealized Net transfers in Balance as of October Accrued Realized appreciation/ purchases/ and/or out January 31, 2009 discounts/premiums gain/(loss) (depreciation) sales of Level 3 31, 2010 Common stocks: Financials $ $2,766,300 $ $2,766,300 Total common stocks $ 2,766,300 Totals: $ $2,766,300 Change in net Net Balance as of unrealized Net transfers in Balance as of October 31, Accrued Realized appreciation/ purchases/ and/or out January 31, 2009  discounts/premiums gain/(loss) (depreciation)  sales of Level 3 2010  Other financial instruments: $  Includes $(28,347) related to Level 3 securities still held at period end. Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of January 31, 2010 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,378,630 $4,216,176 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2010
